Citation Nr: 1641336	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Son


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1964 to December 1967. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2009, October 2009, and March 2010 decisions of the Atlanta, Georgia, Regional Office (RO). In January 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In April 2015 and in March 2016, the Board remanded the appeal to the RO for additional action.

The issue of entitlement to service connection for prostate cancer has been raised by the record in an April 2011 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). THIS CLAIM HAS BEEN PREVIOUSLY REFERRED IN BOTH THE APRIL 2015 AND MAY 2016 BOARD REMANDS. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hypertension was not caused by any in-service event, injury, or disease, including exposure to herbicides.

2.  The Veteran's hypertension was not caused or aggravated by his service-connected type II diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a May 2009 notice which informed him of the evidence generally needed to support a claim for entitlement to service connection for hypertension; what actions he needed to undertake; and how VA would assist him in developing his claims. The May 2009 notice was issued to the Veteran prior to the rating decisions from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.



II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for hearing loss; tinnitus; bladder cancer, status post cystocscopy and Bascillus Clamette-Guerin; and diabetes mellitus with retinopathy and bilateral cataracts and associated right and left upper and right and left lower extremity peripheral neuropathy.

Service treatment records do not mention treatment for or a diagnosis of hypertension. On his December 1967 report of medical history at his physical examination for service separation, the Veteran indicated that he had pain or pressure in his chest. The examiner who performed the physical examination for service separation wrote that the Veteran's "[m]edical history [was] reviewed and determined to be of no clinical significance."

VA and private treatment records reflect that the Veteran has had a diagnosis of hypertension since at least November 1991. In February 2003, the Veteran was afforded a VA examination for his diabetes. It was noted that his hypertension diagnosis predated his diabetes and that he was diagnosed with diabetes approximately three years before the VA examination. In his October 2008 claim for service connection, the Veteran stated that he was diagnosed with both diabetes and hypertension at the same time.

In July 2009, the Veteran was afforded a VA examination. The examiner stated that the Veteran has essential hypertension and that it is not aggravated by diabetes. In February 2015, the Veteran's private physician sent in a letter stating that in his opinion, the Veteran's hypertension, along with seven other disabilities, "more so than not could be" caused by a combination of herbicides and petroleum products (such as diesel) that the Veteran was exposed to in service. The physician's rationale was that "one of the etiologies behind most medical problems are environmental and he sure was exposed to some deadly ones."

In November 2015, the Veteran was afforded a VA examination. The examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by his service-connected diabetes. The examiner stated that the hypertension is well-controlled and there is no evidence of permanent worsening as a result of the diabetes. The examiner also stated that the Veteran's hypertension pre-dated his diabetes and, therefore, the diabetes could not have caused the hypertension. In May 2016, an addendum VA medical opinion was provided. The examiner opined that it is less likely than not that the Veteran's hypertension was caused by service, including his presumed exposure to herbicides. The examiner noted that the Veteran's service treatment records are silent as to hypertension and he was not diagnosed with hypertension for many years after service. The examiner also stated that the Veteran has essential hypertension for which there is no known cause but which is affected by obesity. The examiner noted that some studies in the medical literature have found an increased incidence of hypertension among veterans exposed to herbicides, but that those studies are limited by the study design and the assay used to measure exposure.

The preponderance of the evidence is against the claim. VA examiners have opined that the Veteran's hypertension was not caused or aggravated by his diabetes as his hypertension predates his diabetes and there was no evidence of permanent worsening of the hypertension by the diabetes. Although the Veteran has asserted that his diabetes and hypertension were diagnosed at the same time, this is belied by the record. The May 2016 VA addendum opinion states that the Veteran's hypertension is less likely than not caused by in-service exposure to herbicides. The examiner provided a rationale that the Veteran was not diagnosed with hypertension in service, was not diagnosed for many years after service, and that he has essential hypertension for which there is no known cause but the Veteran's obesity is a likely contributing factor. The examiner also discussed the inconsistencies in the medical literature about herbicides causing hypertension and the flaws in the studies which have found causation.

The Veteran's private physician opined that the hypertension "more so than not could be" caused by a combination of herbicides and petroleum products (such as diesel) that the Veteran was exposed to in service. The physician provided a rationale that environmental factors can be one cause of most diseases. This opinion is tentative, stating that herbicides and diesel exposure more likely than not "could be" the cause of the Veteran's hypertension. This opinion does not say that it is more likely than not that exposure to herbicides and diesel is the cause of the Veteran's hypertension. Additionally, the rationale provided is vague, only stating that environmental factors can cause most diseases. The rationale did not expressly discuss whether environmental factors can cause hypertension or why he believed it did cause hypertension in this particular Veteran. Therefore, the private physician's opinion is of low probative value.

The preponderance of the evidence is against the claim. Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


